Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SENTHILKUMARAN et al (New Model for Shrinkage Compensation in Selective Laser Sintering) in view of SUBRAMANIAN et al (2014/0099476) and HE et al (Tri-Dexel Model Based Geometric Simulation of Multi-axis Additive Manufacturing).
As per claim 1, Senthilkumaran teaches the claimed “computer-implemented method,” the method comprising: “receiving a data model representation of a part, the data model representation including at least one layer of the part and inner and outer contours for the at least one layer” (Senthilkumaran, figure 5 – the additive process with contours and hatches); “determining a hatch pattern for each layer of the at least one layer of the part. the hatch pattern for each layer being dependent on the inner and outer contours for each respective laver” (Senthilkumaran, figure 13 – Initialize first layer and contour, generate Hatch lines): “generating a record of the determined hatch pattern for each layer, the record including locations for the hatch pattern for each layer” (Senthilkumaran, figure 13 – Output Compensated CLI file).  It is noted that Senthilkumaran does not explicitly teach “saving the record of the determined hatch pattern for each layer of the part.”  However, Senthilkumaran’s CLI file (page 11, column 1, last paragraph). Which is used for part building, suggests the CLI file, as a record of the determined hatch pattern for each layer of the part, can be saved for later uses (see also He, 4 Tri-Dexel Model Based geometric Simulation Algorithm and 5.1 Software Implementation and Simulation – the simulation algorithm is saved in Software Implementation for a later AM manufacturing step forming the additive product; Subramanian, figure 10; flow charge for the algorithm which can be saved for use in AM manufacturing).  Thus, it would have been obvious, in view of He and Subramanian, to configure Senthilkumaran’s method as claimed by saving the recorded model for the purpose of a later use in manufacturing the AM product.
Claims 8 and 15 claim a system and a non-transitory computer-readable medium based on the method of claim 1; therefore, they are rejected under a similar rationale.

Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: “each of the plurality of hatches having a fixed hatch angle relative to the spline for each respective layer of the part” (e.g., claim 2 and its dependent claims 3-5, or claim 6 and its dependent claim 7; similarly for claims 9-14 and 16-20).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616